*882Contrary to the petitioner’s contention, the misbehavior report, the testimony adduced at the Tier III disciplinary hearing, and the “Contraband Drug Testing Directive” regarding narcotics identification kits and the testing procedures for contraband provided substantial evidence to support the hearing officer’s determination that the petitioner possessed an unauthorized type of medication in violation of 7 NYCRR 270.2 (B) (14) (iv) (see Matter of Mills v Fischer, 85 AD3d 1033 [2011]; Matter of Maxwell v Fischer, 74 AD3d 1342, 1343 [2010]; Matter of Brown v Selsky, 38 AD3d 657 [2007]; Matter of Rincon v Selsky, 28 AD3d 565 [2006]).
The petitioner’s remaining contentions are without merit. Mastro, J.E, Florio, Eng and Sgroi, JJ., concur.